The opinion of the court was delivered,
by Thompson, C. J.
Both the claimants of the fund in court involved in this appeal, obtained their judgments after the conveyance of the property by Wunder to his wife. The money was *436made on the judgment of the appellee for use, and it is now claimed that as the title was out of Wunder when the judgments of the claimants were obtained, that neither had any lien on the property sold, and therefore the execution on which the money was made was entitled to it in preference to the prior judgment. The auditor found that the conveyance was without consideration and while the grantor was indebted. This established fraud in law, at least as against subsequent creditors. As to them it was no conveyance. In Hoffman’s Appeal, 8 Wright 95, Strong, J., speaking of a ease like this, said: “ Still it is the estate of the debtor which was.sold at the sheriff’s sale, and therefore the liens upon it which attached after the fraudulent grant, must be paid in their order.” This authority settles this case, and sustains the distribution by the auditor and decree of the court to the first lien.
Decree affirmed, and appeal dismissed at the cost of the appellant.